DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 6/9/2022.
Claims 1, 9, 11, 13-14, and 17 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
With respect to claim 1, “the NAS device” in lines 9-10 and 14 appears to refer back to “networked storage” in line 2.  The recitations in lines 9-10 and 14 should be updated to read, “the networked storage” or the recitation in line 2 should be updated to read “a networked attached storage (NAS)” to clarify this.  
Claims 2-10 are objected to because they depend on a base claim that is currently objected to and fail to cure the deficiencies of the base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resch (US 2012/0254689) and Srinivasan et al. (US 2020/0104050).
With respect to claim 1, Resch teaches of a computer-implemented method of storing array snapshots of a block device in networked storage (paragraph 57-59, 211-212; where block storage device snapshots are stored in a networked storage), comprising: 
determining a size of the block device accessed either directly (paragraph 58; where a size of the block device is determining as the number of slices in a vault) or as a read-only copy; 
slicing the block device into a number of slices (paragraph 64-65; where data blocks are separated into segments and the segments are sliced into slices) based on the size of the block device (paragraph 64-65; slicing blocks until the blocks are sliced based on their size), with each slice comprising slice data (paragraph 64-65; slices hold data); 
writing the slice data to protection storage (paragraph 58; where the sliced data segments are placed into storage); 
storing a corresponding slice number for the slice data in a key/value map (paragraph 64-69; where data blocks are separated into segments and the segments are sliced into slices. Each slice is given a unique slice name that is appended to the slice. Resch’s key/value pair is the slice name and address), 
where the key comprises the slice number (paragraph 64-65; where the key is the slice name), and
the value comprises the protection storage location of the slice (paragraph 68; where slices parameters include the storage location); 
deploying backup agents to back up the slice data for each slice of the block device to the NAS device (paragraph 68; where a DS managing unit, as part of network attached storage, improves data integrity by encoding and distributing data at physically diverse locations); and
storing the backed up slices as array snapshots in the NAS device (paragraph 53-55, 211-212; where the system snapshots of the network attached storage or distributed storage network, backing up slices as snapshots).
Resch fails to explicitly teach of wherein the backup agents are installed on an as-needed basis on one or more proxy hosts automatically with proxy host deployment, wherein each proxy of the proxy hosts acts as an execution place embodied in a Virtual Machine (VM) for requests sent by the client to access resources of the networked storage.
However, Srinivasan teaches of wherein the backup agents are installed on an as-needed basis on one or more proxy hosts automatically with proxy host deployment (fig. 4; paragraph 11, 26-27, 38-39; where the vproxies are backup proxies (backup agents) and are instantly cloned and spawned when more are needed, thus it occurs on an “as-needed basis”),
wherein each proxy of the proxy hosts acts as an execution place embodied in a Virtual Machine (VM) for requests sent by the client to access resources of the networked storage (fig. 1; paragraph 3, 25-26; where the vproxy is a VM process that performs tasks that it receives from the backup server on the storage repositories).
Resch and Srinivasan are analogous art because they are from the same field of endeavor, as they are directed to data backup.
It would have been obvious to one of ordinary skill in the art having the teachings of Resch and Srinivasan before the time of the effective filing of the claimed invention to incorporate the dynamic creation of multiple vproxies to perform backup processes in Resch as taught in Srinivasan.  Their motivation would have been to improve performance and reduce the load on the server resources (Srinivasan paragraph 5).
With respect to Claim 2, Resch discloses storing the key/value map separately from the slice data (paragraph 66; the slice name and location are separate from the slice data).  
With respect to  Claim 3, Resch discloses first storing the slice data in a temporary memory location as a buffer, and writing the slice data to the protection storage (paragraph 131-132; where processing a data segment retrieval request.) after the buffer of the temporary memory location is full (paragraph 132; where a process request module collecting a threshold number of encoded data slices and decoding a threshold number of encoding slices).  
With respect to  Claim 4, Resch discloses wherein the networked storage comprises one of a network attached storage (NAS) device (paragraph 53;  networked attached storage device) or a storage area network (SAN) device.  
With respect to  Claim 5, Resch discloses wherein the block device comprises a storage device that supports reading and writing data in one of fixed-size blocks (paragraph 64; a DS processing unit supporting reading and writing in a fixed size block.) or variable-sized blocks.  
With respect to Claim 6, Resch discloses wherein the block device comprises a file defined by an operating system, and wherein the file is split into smaller file slices (paragraph 64-65; where data blocks are separated into segments and the segments are sliced into slices.).  
With respect to Claim 7, Resch discloses wherein the backup operation comprises a full backup (paragraph 125, 127; where replicating encoded data slices includes a full backup as immediately retrieving of an encoded data slice) 
followed by one or more incremental backups (paragraph 127; where an incremental backup as retrieving the encoded data slice when a DSN Activity level is favorable), and 
wherein the method further comprises: storing, in a catalog, slicing results after each of the full and one or more incremental backups (paragraph 128; where storing slice results as comparing replicated encoded data slices with encoded data slices already stored in the secondary DS unit); 
determining, prior to each incremental backup, slicing results of a next previous full or incremental backup (paragraph 128; where determining slice results of the next previous full or incremental backup as comparing the replicated encoded slice with the collection of slices stored at the secondary DS unit location); and 
re-slicing the file system based on slice count (paragraph 128; where re-slicing the file system as determining whether or not to store the encoded data slice at the secondary DS unit. The slice count as the slices already stored at the secondary DS Unit).  
With respect to Claim 8, Resch discloses wherein the backup agents (paragraph 68; teaches a DS managing unit) are deployed as proxies (fig. 1, item18; paragraph 68; teaches the DS managing units are proxies to the rest of the computing system) in a client of a data management system (fig. 1, item 12; paragraph 68; teaches user devices as clients.) in relation to the number of slices (paragraph 68; teaches a DS managing unit, as part of network attached storage, improving data integrity by encoding and distributing data at physically diverse locations.).  
With respect to Claim 9, Resch discloses the method of claim 8 wherein the deployment of backup agents is performed by one of an automated process based on the number of slices (paragraph 58; teaches the DS managing unit deploys backup agents automatically based on a determination of a number of slices.), and a pre-defined manual process.  
With respect to Claim 10, Resch discloses wherein the storage system comprises a deduplication storage system (Resch [0128] teaches storing slice results as comparing replicated encoded data slices with encoded data slices already stored in the secondary DS unit.), and
wherein the backup is performed between nodes (paragraph 128; teaches backup performed between a first node, such as a primary DS unit, and a second node, such as a secondary DS unit.) utilizing Data Domain (DD) protection storage (paragraph 128; teaches storing slice results as comparing replicated encoded data slices with encoded data slices already stored in the secondary DS unit.), 
comprising a random access storage device implemented through one of a disk-based storage device, a redundant array of independent disks, or a virtual disk (VHD) (paragraph 58; teaches vaults, which implement memory in the DS memory space, can be virtual memory blocks.).  
With respect to Claim 11, Resch discloses a computer-implemented method of protecting data in a network through array snapshot backups of data stored in a block device (paragraph 57-59, 211-212; teaches a computer implemented method of storing block storage device snapshots in a networked storage.), comprising: 
slicing, for a backup operation (paragraph 53-55, 211-212; teaches the system snapshots, of the network attached storage or distributed storage network, backing up slices as snapshots.), the block device into a plurality of slices (paragraph 64-65; teaches data blocks are separated into segments and the segments are sliced into slices.); 
writing data for each slice as slice data either directly to protection storage (paragraph 58; teaches placing the sliced data segments into storage) or through a temporary memory buffer;
 defining a unique integer slice number (paragraph 66 teaches; the slice name includes an address.) for each slice as a key (paragraph 64-66; teaches data blocks are separated into segments and the segments are sliced into slices. Each slice is given a unique slice name that is appended to the slice), and 
a corresponding location in the data protection (paragraph 68; teaches slices parameters include the storage location.) or temporary memory buffer, as a value for a key/value pair (paragraph 64-69; teaches a key/value pair as the slice name and address.);
storing the key/value pair for the slice separate from the corresponding slice data (paragraph 66; teaches the slice name and location are separate from the slice data.); and 
backing up the slice data and key/value pair to the network using a backup agent (paragraph 68; teaches a DS managing unit, as part of network attached storage, improving data integrity by encoding and distributing data at physically diverse locations);
deploying backup agents to back up the slice data for each slice of the block device to the protection storage (paragraph 68; where a DS managing unit, as part of network attached storage, improves data integrity by encoding and distributing data at physically diverse locations).
Resch fails to explicitly teach of wherein the backup agents are installed on an as-needed basis on one or more proxy hosts automatically with proxy host deployment, wherein each proxy of the proxy hosts acts as an execution place embodied in a Virtual Machine (VM) for requests sent by the client to access resources of the networked storage.
However, Srinivasan teaches of wherein the backup agents are installed on an as-needed basis on one or more proxy hosts automatically with proxy host deployment (fig. 4; paragraph 11, 26-27, 38-39; where the vproxies are backup proxies (backup agents) and are instantly cloned and spawned when more are needed, thus it occurs on an “as-needed basis”),
wherein each proxy of the proxy hosts acts as an execution place embodied in a Virtual Machine (VM) for requests sent by the client to access resources of the networked storage (fig. 1; paragraph 3, 25-26; where the vproxy is a VM process that performs tasks that it receives from the backup server on the storage repositories).
Resch and Srinivasan are analogous art because they are from the same field of endeavor, as they are directed to data backup.
It would have been obvious to one of ordinary skill in the art having the teachings of Resch and Srinivasan before the time of the effective filing of the claimed invention to incorporate the dynamic creation of multiple vproxies to perform backup processes in Resch as taught in Srinivasan.  Their motivation would have been to improve performance and reduce the load on the server resources (Srinivasan paragraph 5).
With respect to Claim 12, Resch discloses accessing the block device either directly (paragraph 58; teaches direct access as determining a size of the block device as the number of slices in a vault.) or as a read-only copy; 
determining a size of the block device (paragraph 58; teaches determining a size of the block device as the number of slices in a vault.); and 
slicing the block device into the plurality of slices (paragraph 64-65; teaches data blocks are separated into segments and the segments are sliced into slices.) based on the size of the block device (paragraph 64-65; teaches slicing blocks until the blocks are sliced based on their size.), with each slice comprising slice data (paragraph 64-65; teaches slices hold data.);  
With respect to Claim 13, Resch discloses deploying backup agents in the network to back up the slice data for each slice of the block device (paragraph 68; teaches a DS managing unit, as part of network attached storage, improving data integrity by encoding and distributing data at physically diverse locations.) to networked storage comprising one of a network attached storage (NAS) device (paragraph 53-55, 211-212; teaches the system snapshots, of the network attached storage or distributed storage network, backing up slices as snapshots.) or a storage area network (SAN) device; and
storing the backed up slices as array snapshots in the networked storage (paragraph 53-55, 211-212; teaches the system snapshots, of the network attached storage or distributed storage network, backing up slices as snapshots.).  
With respect to Claim 14, Resch discloses wherein the backup agents (paragraph 68; teaches a DS managing unit.) are deployed as proxies (Fig. 1, item 18, paragraph 68; teaches the DS managing units are proxies to the rest of the computing system.) in a client of a data management system (Fig. 1, item 12, paragraph 68; teaches user devices as clients.) in relation to the number of slices (paragraph 68; teaches a DS managing unit, as part of network attached storage, improving data integrity by encoding and distributing data at physically diverse locations.), and 
wherein the deployment of backup agents is performed by one of an automated process based on the number of slices (paragraph 58; teaches the DS managing unit deploys backup agents automatically based on a determination of a number of slices.), and a pre-defined manual process.  
With respect to Claim 15, Resch discloses first storing the slice data in the temporary memory buffer (paragraph 132; teaches a process request module collecting a threshold number of encoded data slices and decoding a threshold number of encoding slices.).  
With respect to Claim 16, Resch discloses writing the slice data to the protection storage (paragraph 131-132; teaches processing a data segment retrieval request.) after the temporary memory buffer is full (paragraph 132; teaches a process request module collecting a threshold number of encoded data slices and decoding a threshold number of encoding slices.).  
With respect to Claim 17, Resch discloses a system for storing array snapshots of a file system in networked storage (paragraph 57-59, 211-212; teaches a system for storing block storage device snapshots in a networked storage.), comprising 
a hardware processor configured to execute software program code (paragraph 251; teaches its invention is carried out on modules that are processing elements executing software.) to perform a method of storing array snapshots of a block device in the networked storage (paragraph 57-59, 211-212; teaches a computer implemented method of storing block storage device snapshots in a networked storage.), comprising: 
determining a size of the block device accessed either directly (paragraph 58; teaches determining a size of the block device as the number of slices in a vault.) or as a read-only copy;
slicing the block device into a number of slices (paragraph 64-65; teaches data blocks are separated into segments and the segments are sliced into slices.) based on the size of the block device (paragraph 64-65; teaches slicing blocks until the blocks are sliced based on their size.), 
with each slice comprising slice data (paragraph 64-65; teaches slices hold data.);
writing the slice data to protection storage (paragraph 58; teaches placing the sliced data segments into storage.); 
storing a corresponding slice number (paragraph 64-66; teaches data blocks are separated into segments and the segments are sliced into slices. Each slice is given a unique slice name that is appended to the slice) for the slice data in a key/value map (paragraph 64-69; teaches a key/value pair as the slice name and address), 
where the key comprises the slice number (paragraph 64-65; teaches a key with slice names.), and 
the value comprises the protection storage location of the slice (paragraph 68; teaches slices parameters include the storage location.); 
deploying backup agents to back up the slice data for each slice of the block device to the networked storage (paragraph 68; teaches a DS managing unit, as part of network attached storage, improving data integrity by encoding and distributing data at physically diverse locations.); and 
storing the backed up slices as array snapshots in the networked storage (paragraph 53-55, 211-212; teaches the system snapshots, of the network attached storage or distributed storage network, backing up slices as snapshots.). 
Resch fails to explicitly teach of wherein the backup agents are installed on an as-needed basis on one or more proxy hosts automatically with proxy host deployment, wherein each proxy of the proxy hosts acts as an execution place embodied in a Virtual Machine (VM) for requests sent by the client to access resources of the networked storage.
However, Srinivasan teaches of wherein the backup agents are installed on an as-needed basis on one or more proxy hosts automatically with proxy host deployment (fig. 4; paragraph 11, 26-27, 38-39; where the vproxies are backup proxies (backup agents) and are instantly cloned and spawned when more are needed, thus it occurs on an “as-needed basis”),
wherein each proxy of the proxy hosts acts as an execution place embodied in a Virtual Machine (VM) for requests sent by the client to access resources of the networked storage (fig. 1; paragraph 3, 25-26; where the vproxy is a VM process that performs tasks that it receives from the backup server on the storage repositories).
Resch and Srinivasan are analogous art because they are from the same field of endeavor, as they are directed to data backup.
It would have been obvious to one of ordinary skill in the art having the teachings of Resch and Srinivasan before the time of the effective filing of the claimed invention to incorporate the dynamic creation of multiple vproxies to perform backup processes in Resch as taught in Srinivasan.  Their motivation would have been to improve performance and reduce the load on the server resources (Srinivasan paragraph 5).
With respect to Claim 18, Resch discloses wherein the key/value map is stored separately from the slice data to accommodate incremental backups and restore operations (paragraph 66; teaches the slice name and location are separate from the slice data.).  
With respect to Claim 19, Resch discloses wherein the method further comprises first storing the slice data in a temporary memory location as a buffer, and second comprises writing the slice data to the protection storage (paragraph 131-132; teaches processing a data segment retrieval request.) after the buffer of the temporary memory location is full (paragraph 132; teaches a process request module collecting a threshold number of encoded data slices and decoding a threshold number of encoding slices.).  
With respect to Claim 20, Resch discloses wherein the block device comprises a storage device that supports reading and writing data in fixed-size blocks (paragraph 64; teaches an DS processing unit supporting reading and writing in a fixed size block.), and 
wherein the backup agents (paragraph 68; teaches a DS managing unit.) are deployed as proxies (Fig. 1 item 18 paragraph 68; teaches the DS managing units are proxies to the rest of the computing system.) in a client of a data management system supporting the backup operation (Fig. 1, item 12 paragraph 68; teaches user devices as clients.), and 
wherein the slicer is implemented as a shared library embedded in the backup agents (paragraph 64-65; teaches a DS processing unit creates a library of partitioned data slices shared with the DS managing unit.).
	
Response to Arguments
Applicant's arguments with respect to independent claims 1, 11, and 17 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Acharya et al. (US 2020/0183895) discloses proxy nodes that include a backup agent that is deployed on an as-needed basis by a user.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138